                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

DALANEA TAYLOR; TAMMY
HEILMAN; DARLENE DEEGAN;
and ROBERT A. JONES III,

      Plaintiffs,                               Case No. 8:21-cv-00555

v.

CHRIS NOCCO, in his official
capacity as Pasco County Sheriff,

      Defendant.


                    PLAINTIFFS’ DISCLOSURE STATEMENT

      Pursuant to Local Rule 3.03, Plaintiffs hereby disclose the following:

      1.     Name each person—including each lawyer, association, firm,

partnership, corporation, limited liability company, subsidiary, conglomerate,

affiliate, member, and other identifiable and related legal entity—that has or might

have an interest in the outcome of this case:

      Plaintiffs:

             a. Dalanea Taylor

             b. Tammy Heilman

             c. Darlene Deegan

             d. Robert A. Jones III


                                          1
      Counsel for Plaintiffs:

             a. Ari S. Bargil, Institute for Justice

             b. Robert E. Johnson, Institute for Justice

             c. Joshua A. House, Institute for Justice

             d. Caroline Grace Brothers, Institute for Justice

      Defendant:

             a. Chris Nocco, in his official capacity as Pasco County Sheriff

      2.     The name of each entity with publicly traded shares or debt potentially

affected by the outcome of this case:

      N/A

      3.     The name of each additional entity likely to actively participate,

including in a bankruptcy proceeding the debtor and each member of the creditors’

committee:

      N/A

      4.     The name of each person arguably eligible for restitution:

             a. Dalanea Taylor

             b. Tammy Heilman

             c. Darlene Deegan

             d. Robert A. Jones III




                                         2
       I hereby certify that, except as disclosed, I am unaware of an actual or

potential conflict of interest affecting the district judge or the magistrate judge in this

action, and I will immediately notify the judge in writing within fourteen days after

I know of a conflict.

Dated: March 10, 2021              Respectfully submitted,

                                  /s/ Ari S. Bargil
                                  Ari S. Bargil (FL Bar No. 71454)
                                  INSTITUTE FOR JUSTICE
                                  2 S. Biscayne Boulevard, Suite 3180
                                  Miami, FL 33131
                                  Tel: (305) 721-1600
                                  Fax: (305) 721-1601
                                  abargil@ij.org

                                   Joshua A. House (CA Bar No. 284856)*
                                   Caroline Grace Brothers (DC Bar No. 1656094)*
                                   INSTITUTE FOR JUSTICE
                                   901 N. Glebe Road, Suite 900
                                   Arlington, VA 22203
                                   Phone: (703) 682-9320
                                   Fax: (703) 682-9321
                                   jhouse@ij.org
                                   cgbrother@ij.org

                                   Robert E. Johnson (OH Bar No. 0098498)*
                                   INSTITUTE FOR JUSTICE
                                   16781 Chagrin Boulevard, Suite 256
                                   Shaker Heights, OH 44120
                                   Phone: (703) 682-9320
                                   Fax: (703) 682-9321
                                   rjohnson@ij.org

                                   *Motion for Special Admission to be filed

                                   Counsel for Plaintiffs

                                            3
                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 10th day of March, 2021, a true and correct

copy of Plaintiffs’ Disclosure Statement was filed with the Clerk of the Court using

the CM/ECF system and sent via U.S. First Class Mail to:

Chris Nocco, Pasco County Sheriff
8700 Citizens Dr.
New Port Richey, Fl. 34654


                                      /s/ Ari S. Bargil




                                         4
